                                                                  Case 2:17-cv-01030-MMD-EJY Document 123 Filed 11/23/20 Page 1 of 3



                                                                NATALIE L. WINSLOW, ESQ.
                                                            1   Nevada Bar No. 12125
                                                                NICHOLAS E. BELAY, ESQ.
                                                            2   Nevada Bar No. 15175
                                                                AKERMAN LLP
                                                            3   1635 Village Center Cir. Suite 200
                                                                Las Vegas, NV 89134
                                                            4   Telephone: (702) 634-5000
                                                                Facsimile: (702) 380-8572
                                                            5   Email: natalie.winslow@akerman.com
                                                                Email: nicholas.belay@akerman.com
                                                            6
                                                                Attorneys for The Bank of New York Mellon fka
                                                            7   The Bank of New York, as Trustee for the
                                                                Certificateholders of CWALT, Inc., Alternative
                                                            8   Loan Trust 2005-1CB, Mortgage Pass-Through
                                                                Certificates, Series 2005-1CB
                                                            9
                                                                                           UNITED STATES DISTRICT COURT
                                                           10
                                                                                                  DISTRICT OF NEVADA
                                                           11
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12   THE BANK OF NEW YORK MELLON FKA                      Case No.:   2:17-cv-01030-MMD-EJY
                                                                THE BANK OF NEW YORK, AS TRUSTEE
                   1635 Village Center Cir. Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           13   FOR THE CERTIFICATEHOLDERS OF
AKERMAN LLP




                                                                CWALT, INC., ALTERNATIVE LOAN
                                                           14   TRUST 2005-1CB, MORTGAGE PASS-
                                                                THROUGH CERTIFICATES, SERIES 2005-                   STIPULATION AND ORDER TO LIFT
                                                           15   1CB,                                                 STAY FOR LIMITED PURPOSE OF
                                                                                                                     ENTERING JUDGMENT AS TO PEARL
                                                           16                       Plaintiff,                       COVE II HOMEOWNERS ASSOCIATION
                                                           17   vs.
                                                           18   JEAN       BIRMINGHAM,    MORTGAGE
                                                                ELECTRONIC REGISTRATION SYSTEMS,
                                                           19   INC., SFR INVESTMENTS POOL 1, LLC,
                                                                PEARL       COVE   II  HOMEOWNERS
                                                           20   ASSOCIATION, DOE INDIVIDUALS I-X,
                                                                inclusive; and ROE CORPORATIONS I-X,
                                                           21   inclusive,
                                                           22                       Defendants.
                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28                                              Page 1 of 3
                                                                55240180;1
                                                                  Case 2:17-cv-01030-MMD-EJY Document 123 Filed 11/23/20 Page 2 of 3




                                                            1   SFR INVESTMENTS POOL 1, LLC,
                                                            2                           Counter/Crossclaimant,
                                                            3   vs.
                                                            4   THE BANK OF NEW YORK MELLON FKA
                                                                THE BANK OF NEW YORK, AS TRUSTEE
                                                            5   FOR THE CERTIFICATEHOLDERS OF
                                                                CWALT, INC., ALTERNATIVE LOAN
                                                            6   TRUST 2005-1CB, MORTGAGE PASS-
                                                                THROUGH CERTIFICATES, SERIES 2005-
                                                            7   1CB;        MORTGAGE       ELECTRONIC
                                                                REGISTRATION SYSTEMS, INC. as nominee
                                                            8   beneficiary for MIRAD FINANCIAL GROUP;
                                                                JEAN BIRMINGHAM, an individual,
                                                            9
                                                                                        Counter/Crossdefendants.
                                                           10

                                                           11            The Bank of New York Mellon, fka The Bank of New York, as Trustee for the
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12   Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-1CB, Mortgage Pass-Through
                   1635 Village Center Cir. Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           13   Certificates, Series 2005-1CB (BoNYM), SFR Investments Pool 1, LLC (SFR), and Pearl Cove II
AKERMAN LLP




                                                           14   Homeowners Association (HOA), by and through their respective counsel of record, stipulate and
                                                           15   agree as follows:
                                                           16         1. BoNYM filed a complaint against defendants on April 10, 2017. (ECF No. 1)
                                                           17         2. A notice of settlement between BoNYM and SFR was filed on February 11, 2020. (ECF No.
                                                           18            110). A stipulation to stay the case pending this settlement was filed on May 18, 2020. (ECF
                                                           19            No. 113). As part of the stipulation, the parties noted that BoNYM and the HOA had also
                                                           20            reached a settlement and were working to finalize the agreement.
                                                           21         3. BoNYM and the HOA have now finalized the settlement for their portion of the case. As
                                                           22            part of the settlement, BoNYM and the HOA have agreed to the terms in the concurrently
                                                           23            filed stipulation and order to enter judgment in favor of BoNYM and against the HOA.
                                                           24         4. The parties therefore agree there is good cause to lift the stay for the limited purpose of
                                                           25            entering judgment pursuant to BoNYM and the HOA's concurrently filed stipulation.
                                                           26   ...
                                                           27

                                                           28                                                    Page 2 of 3
                                                                55240180;1
                                                                  Case 2:17-cv-01030-MMD-EJY Document 123 Filed 11/23/20 Page 3 of 3




                                                            1       5. BoNYM and SFR continue to finalize settlement documents as to their respective claims

                                                            2            against each other. This stipulation does not affect these claims. The parties respectfully

                                                            3            request the court reinstitute the stay following entry of BoNYM and the HOA's stipulated

                                                            4            judgment.

                                                            5          Dated this 23rd day of November, 2020.
                                                                    Akerman LLP                                              Hall Jaffe & Clayton, LLP
                                                            6
                                                                    /s/ _Nicholas E. Belay, Esq._____________                /s/ Ashlie L. Surur, Esq.________________
                                                            7       NATALIE L. WINSLOW, ESQ.                                 ASHLIE L. SURUR, ESQ.
                                                                    Nevada Bar No. 12125                                     Nevada Bar No. 11290
                                                            8       NICHOLAS E. BELAY, ESQ.                                  7425 Peak Drive
                                                                    Nevada Bar No. 15175                                     Las Vegas, Nevada 89128
                                                            9       1635 Village Center Circle, Suite 200
                                                                    Las Vegas, Nevada 89134                                  Attorneys for Pearl Cove II Homeowners
                                                           10                                                                Association
                                                                    Attorneys for The Bank of New York Mellon
                                                           11       KIM GILBERT EBRON
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12       /s/ Chantel M. Schimming, Esq.
                                                                    Chantel M. Schimming, ESQ.
                   1635 Village Center Cir. Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           13       Nevada Bar No. 8886
AKERMAN LLP




                                                                    7625 Dean Martin Drive, Suite 110
                                                           14       Las Vegas, Nevada 89139
                                                           15       Attorneys for SFR Investments Pool 1, LLC
                                                           16

                                                           17
                                                                                                              ORDER
                                                           18
                                                                         IT IS SO ORDERED.
                                                           19

                                                           20
                                                                                                             _________________________________________
                                                           21
                                                                                                             UNITED STATES DISTRICT JUDGE
                                                           22

                                                           23
                                                                                                                       November 23, 2020
                                                                                                             DATED: _________________________________
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28                                                  Page 3 of 3
                                                                55240180;1
